DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
     The replacement drawings were received on 5/17/2022.  These drawings are acceptable.

Response to Amendment
     The amendments to the abstract and specification of the disclosure in the submission filed 5/17/2022 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Sections 10, 12 of the Office Action dated 3/28/2022 are respectfully withdrawn.
     The amendments to Claims 13-15, 21-22 in the submission filed 5/17/2022 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 13 of the Office Action dated 3/28/2022 are respectfully withdrawn.
     The indicated allowability of Claim 1 is withdrawn in view of the newly cited reference(s) to Xu et al. (CN 203535305 U).  Rejections based on the newly cited reference(s) follow.
     Claim 1 is now rejected as follows.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 203535305 U), of record.
     Xu et al. discloses an equatorial mount (See for example Abstract; Figures 1-3) for an optical assembly (See for example Paragraph 0012; e.g. a telescope attached to element 13 in Figure 3), the equatorial mount comprising a base (See for example 1 in Figure 3); a declination base (See for example 4, 5, 6, 7, 8, 13 in Figure 3) coupled to the base and rotatable relative to the base about a right ascension axis (See for example dashed line right ascension axis passing through element 4 in Figure 4), the declination base comprising a body (See for example 4, 5, 13 in Figure 3) and a counterweight assembly (See for example 6, 7, 8 in Figure 3) extending from the body along a counterweight axis (See for example 6, 7, 8 in Figure 3; e.g. imaginary axis line passing through each of elements 6, 7, 8 and orthogonal to right ascension axis); and a device support (See for example 13 in Figure 3) supported by the declination base for rotation with the declination base about the right ascension axis (In the instant case, 13 is connected to elements 4, 5 and thus rotates about right ascension axis), the device support rotatable relative to the declination base about a declination axis (See for example 3, 13 in Figure 3, In the instant case, element 13 also rotates about the dashed line declination axis passing through elements 3, 5 in Figure 3); wherein the right ascension axis is orthogonal to the declination axis (See right ascension axis and declination axis in Figure 3); the declination axis intersects a midsection of the declination base (See for example 3, 5, 4 in Figure 3; Paragraph 0012); and the counterweight axis is parallel to, and spaced apart from, the declination axis (See for example 6, 7, 8, 3, 5 in Figure 3; e.g. imaginary axis line passing through each of elements 6, 7, 8 is parallel to the declination axis passing through elements 3, 5 in Figure 3).  

Allowable Subject Matter
     Claims 10-16, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/20/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872